Title: John Vaughan to Thomas Jefferson, 31 July 1815
From: Vaughan, John
To: Jefferson, Thomas


          
            D sir
Philad.
July 31.
1815
            I have
received from
M Girard
a letter for You
which I commit to the Mail & two letters of Credit ⅌
Duplicate—on
Peregaux Lafitte & Co
Paris 350$ to
Mr
Geo Ticknor & to
Mr Stephen Catalan 200$—I have Sent them by the
Adeline & by the
Andrew—former to
Bordx latter to
Rochelle—
            I remain
&c &cJn Vaughan
          
          
            I shall have Copies made—to go by other opportunities
& enclose Copies to you
          
        